Citation Nr: 0305412	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-21 834	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a jaw disability 
and, if so, whether service connection should be granted.  

2.  Entitlement to service connection for a dental 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1951 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
The veteran was notified by letter in August 1985 that 
service connection for a jaw disability, claimed as 
secondary to service-connected residuals of dislocation of 
the right shoulder with traumatic arthritis of the right 
acromioclavicular joint, was denied.  The rating action in 
August 1985 also stated that service connection was 
disallowed inasmuch as it was not incurred in service.  A 
March 2000 RO Hearing Officer's decision and the June 2002 
Supplemental Statement of the Case (SSOC) determined that 
new and material evidence had been submitted to reopen the 
claim-but denied the claim on the merits.  

Also, during the October 2002 travel board hearing (see the 
transcript at page 5), the veteran set forth a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
dental and jaw disabilities, alleged to be due to medication 
prescribed by VA.  This issue is distinct from his present 
claims-not inextricably intertwined, and has not been 
adjudicated by the RO.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  Thus, it is referred to the RO for all 
appropriate development and consideration.




FINDINGS OF FACT

1.  Although notified in August 1985 of a rating action that 
month denying service connection for a jaw disability, the 
veteran did not appeal that denial.  

2.  The evidence received since the unappealed August 1985 
denial of service connection for a jaw disability, 
particularly a favorable private medical opinion, is new and 
material.  

3.  The veteran received dental treatment during service and 
radiation therapy for a skin disorder, but chronic dental and 
jaw disabilities were not shown during service.  

4.  The most probative medical evidence of record indicates 
that chronic dental and jaw disabilities are not of service 
origin, including the radiation therapy the veteran received 
while in the military.  

5.  An issue of medical complexity or controversy has not 
been presented as to the claims for dental and jaw 
disabilities.  


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1985 decision denying the 
claim for service connection for a jaw disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).  

2.  The evidence received since the unappealed August 1985 
rating action denying service connection for a jaw disability 
is sufficient to reopen that claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  

3.  Chronic dental and jaw disabilities were not incurred in 
or aggravated during military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  

4.  An issue of medical complexity or controversy has not 
been presented.  38 U.S.C.A. §§ 5109 (West 2002); 38 C.F.R. 
§§ 20.901, 20.902 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  And regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations are liberalizing and, therefore, 
with certain exceptions elsewhere indicated, are applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Here, the RO letter of September 1998 and SSOC of June 2002 
notified the veteran of the evidence need to substantiate his 
claims and of VA's obligation to assist in obtaining 
evidence.  In response to the RO's August 2001 request for 
information concerning any post-service treatment, the 
veteran responded in September 2001 that no other records 
were available.  Obviously then, none can be obtained.  
He also was provided a VA examination, as requested at the 
November 1999 RO hearing (page 2), when he submitted excerpts 
from a book and a favorable private medical opinion.  He also 
testified in support of his claims at an October 2002 travel 
board hearing.  While no independent medical expert (IME) 
opinion has been obtained, as requested at the RO hearing 
(also at page 2), this is because there is no underlying 
issue of medical complexity or controversy.  The mere fact 
that there is a favorable private medical opinion and an 
unfavorable VA medical opinion does not create such 
complexity or controversy.  This is because, in deciding 
whether the veteran is entitled to the benefits at issue, it 
is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  See Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Obviously, this responsibility is more difficult 
when, as here, medical opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, as explained below, there are 
legitimate reasons for accepting the VA examiner's medical 
opinion over the private physician's medical opinion to the 
contrary.

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

The RO denied service connection for a jaw disorder in August 
1985 because the condition was not shown during service and 
was not secondary to the veteran's service-connected 
residuals of dislocation of the right shoulder with traumatic 
arthritis of the acromioclavicular joint.  The veteran was 
notified of that decision later that month but did not 
appeal.  Additionally, there was legitimate reason 
to question whether he even had a disorder of the jaw at that 
time.  While in his June 1985 original claim he had stated 
that his dentist had indicated that his jaw problem was 
caused by large fillings put in place during his military 
service, causing infection of his gums, there still was no 
objective medical evidence of a current jaw disorder.  
Rather, a private clinical record of November 1954 had 
indicated that his teeth were in good repair.  In his July 
1985 letter he reported having experienced aching in the 
right side of his jaw and of his upper and lower teeth on the 
right side, and he questioned whether it was possible that 
arthritis from his service-connected right shoulder had 
progressed to that area.

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see, too, Degmetich v. Brown, 
104 F.3d 1328 (1997) (Interpreting 38 U.S.C.A. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  



The unappealed August 1985 decision became final and binding 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
because the veteran did not appeal that decision, this, in 
turn, means there must be new and material evidence since 
that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's August 1985 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if, as in this case, the RO already has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen the claim for service connection for a jaw disability 
was received on August 11, 1998, more than two years prior to 
that cutoff date.  Therefore, the amended version of 
38 C.F.R. § 3.156(a), providing a new definition of new and 
material evidence, does not apply to the current appeal.  

Prior to the amended version of 38 C.F.R. § 3.156(a), new and 
material evidence was defined as evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  When determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The RO, in the March 2000 Hearing Officer's decision and in 
the June 2002 SSOC, determined that new and material evidence 
had been submitted to reopen the claim for service connection 
for a jaw disability.  

Nevertheless, regardless of how the RO ruled on the question 
of reopening, the Board must re-decide that matter on appeal.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Here, new and material evidence has been submitted in the 
form of a November 1999 statement from P. Kukla, D.D.S., 
noting that the veteran related a history of in-service 
radiation therapy for treatment of acne vulguaris of the 
back, chest, and face without protection against radiation to 
his dentition.  Afterwards, as seen by dental notes, he had 
multiple in-service restorations and noted dryness of the 
mouth which could have been a result of the radiation.  An 
increase in caries rate could be caused by the radiation 
treatment used to treat his acne.  Without instruction on 
good oral hygiene and scheduled recalls, dental caries become 
a greater problem.  A current screening examination, by 
mirror only, noted poor moisture and a somewhat dry mouth.  
Dental problems can be a direct result of radiation to face 
and oral cavity, which over time causes loss of teeth.  

Accordingly, the claim for service connection for a jaw 
disability will be reopened and adjudicated de novo, along 
with the claim for service connection for a dental disorder.  

The service pre-induction examination revealed fillings in 
teeth numbers 1 thru 5, 15, 16, 18, 19, and 29 thru 32.  When 
the veteran was hospitalized from July to September 1952, a 
dental examination on admission was negative for foci of 
infection.  He began receiving a total of 12 treatments of X-
ray radiation therapy for acne and he received the last 4 
treatments as an outpatient from reconditioning.  Dental 
records reflect extensive treatment in July and September 
1952.  On dental examination at service separation in August 
1953 teeth numbers 10, 16, 19, and 32 were missing.  However, 
despite ameliorative dental treatment during military 
service, chronic dental and jaw disabilities were not shown.  

On VA general medical examination in January 1954 the 
veteran's teeth were in fair condition.  VA dermatology 
examination in January 1954 noted scarring over his malar and 
zygomatic areas.  A private examination in November 1954 
found that his teeth were in good repair.  

In February 1999 the veteran stated that, as to his jaw pain, 
VA physicians had told him he had arthritis in his jaw, just 
as he had arthritis every where else.  

At the January 1999 RO hearing the veteran testified that 
during military service he had not simply had 12 radiation 
treatments but that on 12 occasions X-ray therapy was 
separately administered to his face, neck, chest, shoulders, 
and back (pages 3 and 4).  He began seeing a dentist, and had 
dental work, shortly after his in-service hospitalization in 
Japan but was transferred to a reconditioning camp and was 
again afforded dental treatment, to the same areas previously 
treated when hospitalized (page 5).  He had few dental 
problems when he entered military service but developed a 
multitude of problems after he began receiving X-ray therapy 
(page 5).  After his treatment in Japan, he was transferred 
back to South Korea and was there treated by a dentist in the 
field.  His current jaw disability consisted of aching and 
tightening up, as well as arthritis (page 5).  He presented 
essentially the same testimony during his October 2002 travel 
board hearing

At the November 1999 RO hearing the veteran submitted copies 
of a portion of a text entitled "Multiple Exposure - 
Chronicles of the Radiation Age" written by Catherine 
Caufield.  Private dental records since 1985 are now on file.  

On VA examination in December 2001 the veteran had a 
partially edentulous maxilla and mandible.  Caries and 
defective restorations were present.  His oral hygiene was 
poor and saliva was decreased in quantity and quality.  With 
respect to background information, it was reported that 
radiation caries was a clinical syndrome which resulted from 
radiation induced changes in the major and minor salivary 
glands.  The parotid salivary glands were responsible for 
secreting serous saliva.  The saliva produced by the parotid 
glands played an important role in caries prevention and 
recalcification of demineralized teeth.  These glands are 
very radiosensitive and changes induced by radiation are 
permanent and irreversible.  The examiner's opinion was that 
the type of radiation used to treat acne in the 1950s was a 
very low-energy form with minimal penetration into soft 
tissue.  It was very unlikely that the veteran's parotid 
glands were damaged by his radiation treatments for acne.  He 
did not appear to suffer from radiation induced caries and 
did not display the erosion of tooth structures that was 
evident in patients who have had long term loss of parotid 
gland function.  A review of the veteran's current medication 
list revealed several medications that were known to suppress 
salivary function.  His current xerostomia, or lack of 
saliva, was very likely due to these medications.  It was 
unlikely, said the VA examiner, that the veteran had 
radiation-induced dental problems.  

In this case, there is no objective medical evidence of 
current disability of the jaw, as opposed to a dental 
condition.  Specifically, there is virtually no objective 
clinical evidence of, as the veteran suggests, arthritis of 
the jaw.  Although a private physician has stated, as a 
general medical principle, that radiation can cause a greater 
incidence of caries and loss of teeth, the December 2001 VA 
dentist specifically noted that the veteran did not have the 
erosion of tooth structures characteristic of those with long 
term loss of parotid gland function resulting from radiation.  
Indeed, the VA dentist specifically stated that it was "very 
unlikely" that the parotid glands were damaged by the 
radiation treatment for acne.  

Because the private dentist only indicated that there was a 
general relationship between radiation exposure in an 
increased rate of caries and tooth loss, while the VA dentist 
was more specific in describing the actual effects or 
mechanism of dental pathology due to radiation exposure, the 
Board finds the opinion of the VA dentist to be more 
persuasive.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also VAOPGCPREC 20-95 
(July 14, 1995).  The VA examiner's opinion is much more 
focused by addressing the actual circumstances at hand, as 
opposed to the private physician's opinion to the contrary 
which merely suggest a possibility that did not necessarily 
occur in this particular instance.  See Black v. Brown, 10 
Vet. App. 279 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  See, too, Madden v. Gober, 125 F.3d 1477 
(Fed.Cir.1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Timberlake v. Gober, 14 Vet. App. 122, 128 (2000); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
And although the Board may not ignore the private physician's 
opinion, the Board certainly is free to discount the 
probative weight of that physician's statement, so long as 
the Board provides an adequate explanation of the reasons and 
bases for its determination.  See Sanden v. Derwinski, 2 
Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  Accordingly, service connection 
for dental and jaw disabilities is not warranted.  Since the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claims for service connection for dental and jaw 
disabilities are denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

